 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   PACIFIC CONTOURS                         )   Case No. 8:18-cv-00413-DOC (JDEx)
                                              )
     CORPORATION,                             )
12                                            )   ORDER ACCEPTING FINDINGS
13                                            )
                       Plaintiff,             )   AND RECOMMENDATION OF
14                                            )   UNITED STATES MAGISTRATE
                        v.                    )
                                              )
                                                  JUDGE
15   FIVES MACHINING SYSTEMS,                 )
16   INC., et al.,                            )
                                              )
                                              )
17                     Defendants.            )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20   including Complaint filed by Plaintiff Contours Corporation, the Motion for
21   Judgment on the Pleadings (Dkt. 18, “Motion”) filed by Defendant Fives
22   Machining Systems, Inc., the Opposition, Reply and Supplemental briefs in
23   support of and/or opposition to the Motion, the Report and Recommendation
24   of the assigned United States Magistrate Judge, as well as the Objections
25   thereto and Replies to Objections filed by the parties. Further, the Court has
26   engaged in a de novo review of those portions of the Report and
27   Recommendation to which objections have been made.
28
 1        IT IS HEREBY ORDERED that:
 2        1.   The Report and Recommendation is approved and accepted;
 3        2.   The Motion is GRANTED in part and DENIED in part as
 4             follows:
 5             a. The Motion is DENIED as to Claim Three;
 6             b. The Motion is GRANTED as to Claims Four and Five without
 7                leave to amend and final judgment in this action shall reflect
 8                that Claims Four and Five are dismissed.
 9
10   Dated: November 28, 2018
11
                                              ______________________________
12                                            DAVID O. CARTER
13                                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
